Citation Nr: 0715751	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
previously remanded this issue in December 2004.  

Additional medical evidence was submitted to the Board by the 
veteran in June 2006.  A May 2006 statement by the veteran 
accompanying the additional evidence indicated that the 
veteran wished to waive RO consideration of this evidence.  


FINDING OF FACT

The veteran has a current low back disability causally 
related to an injury suffered during active duty service.


CONCLUSION OF LAW

Residuals of a back injury were incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for residuals of a back injury, the satisfaction 
of VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with 
respect to the disability evaluation and the effective-date 
elements when effectuating the Board's decision.

Analysis

The veteran is claiming entitlement to service connection for 
residuals of a back injury.  Specifically, the veteran is 
claiming that he currently suffers from a back disability due 
to a back injury he suffered while in service when the 
forward strut of an aircraft dropped and the forward corner 
edge of the landing gear door struck the veteran in the low 
back.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that in June 1974, the veteran 
complained of back trouble after he had a "plane (nose 
end)" fall on his back.  A small contusion was noted on the 
lower back.  The impression was contusion.  The June 1976 
service examination prior to discharge showed that the spine 
was evaluated as clinically normal.  In June 1977, the 
veteran filed his first claim for service connection for 
residuals of a back injury.  He was afforded a VA examination 
in September 1980.  The examiner indicated that he had no 
orthopedic diagnosis to offer the veteran and a 
contemporaneous x-ray of the lumbosacral spine was negative.  
In October 1980, the RO denied the claim and the Board 
affirmed this decision in May 1981 because there was no 
chronic disability resulting from the inservice back injury.  

A July 1984 letter from a private medical doctor indicated 
that the veteran stated that an airplane door fell on his low 
back resulting in lumbosacral muscle spasms.  According to 
this letter, the veteran suffered from post-traumatic low-
back pain syndrome.  In a July 1984 rating decision, the RO 
confirmed its prior October 1980 decision.  A May 1985 VA 
treatment record again showed complaints of chronic low back 
pain.  However, a contemporaneous x-ray was negative.  Thus, 
the July 1984 decision was again confirmed by the Board in a 
November 1985 decision.   Subsequently, the RO denied the 
claim in May 1996 because the veteran failed to submit new 
and material evidence.  A November 1999 private x-ray of the 
low back was normal.  Although not entirely clear, it appears 
that a January 2000 rating decision denied service connection 
for residuals to a back injury (at least in part) on the 
basis that there was no evidence of a current chronic back 
disability.  However, a subsequent MRI dated December 1999 
showed that the veteran had mild degenerative changes at L5-
S1, without significant central canal or neural foraminal 
narrowing.  The RO again denied the veteran's claim in 
November 2000 because the veteran failed to submit new and 
material evidence.  In May 2001, the RO issued the current 
decision on appeal which appeared to reopen the veteran's 
claim and deny it on the merits as any current back 
disability was not related to service.   

The veteran underwent a VA examination in December 2002.  A 
December 2002 x-ray showed an unremarkable lumbar spine.  The 
examiner offered an opinion that the veteran's current low 
back symptoms were less likely as not related to the 
inservice back injury.  The Board noted in the Remand portion 
of the December 2004 decision that the examiner appeared to 
have based this opinion on a finding that the veteran did not 
receive a "great deal of treatment" and that there were 
minimal x-ray findings.   However, the Board acknowledged 
that the claims file showed that the veteran filed his 
initial low back claim in 1977, that there was medical 
evidence of low back complaints over the years, and that the 
veteran had continued to advance his claim on several 
occasions over the years.  The Board found that against this 
background, the December 2002 examiner's opinion did not 
appear to be supported by a detailed rationale.  Thus, the 
Board remanded this case for another VA examination and 
opinion.  

In December 2004, the veteran was afforded another VA 
examination.  The examiner diagnosed the veteran with 
degenerative disc disease of the lumbar spine with moderate 
symptoms and moderate disability.  A December 2004 VA x-ray 
indicated unremarkable lumbar spine; minimal degenerative 
changes of T12.  However, a January 2005 MRI showed 
degenerative disk disease at L5-S1 with small central disk 
protrusion secondary to an anular tear with no spinal 
stenosis; and mild broad-based disk bulge at L4-L5 with no 
spinal stenosis.  The claims file was not available at the 
time of the examination.  Nevertheless, based on the 
veteran's history, the examiner opined that it was as likely 
as not that the veteran's current back problem is secondary 
to the injury he sustained in 1974.  In March 2006, the 
claims file was forwarded to the examiner for review.  The 
claims file indicates that the examiner reviewed the file and 
made no changes to his previous medical opinion.  

VA treatment records from 1980 to March 2006 have also been 
reviewed and showed continuing complaints of low back pain 
from 1980 forward.  The Board also notes that the veteran's 
statements in the claims file and the history given in 
medical records when he sought treatment, describing the 
injury he suffered inservice and the back pain he has had 
since service, have not changed over the last almost 30 
years.  Thus, the Board finds that his statements are 
credible.  

Therefore, based on the evidence now of record, the Board 
finds that service connection for residuals of a back injury 
is warranted.  The December 2004 VA medical opinion clearly 
stated that the veteran's current back disability was as 
likely as not related to the 1974 injury he suffered while in 
service.  This opinion was based on an apparent accurate 
history provided by the veteran and the examiner did not 
change his opinion after reviewing the claims file.  

Moreover, the veteran filed a claim for residuals of back 
injury within 10 months of discharge from service and has 
continually complained of back pain since that time.  
Further, in light of the current medical evidence of a back 
disability, the Board finds that the record also shows a 
continuity of pertinent symptomatology to link the disability 
to service.  The veteran's service medical records showed 
treatment for a back injury while in service.  Further, there 
is a current diagnosis of a back disability and based on 
continuing symptomatology, a link between the veteran's 
current disability and service.  

The Board recognizes that the RO and Board previously denied 
this issue because there was no current back disability based 
on x-ray evidence.  However, the record now includes 
competent evidence which suggests that the veteran does in 
fact have a current low back disability as well as competent 
evidence to the effect that it is at least as likely as not 
related to the inservice injury.  Thus, when resolving all 
benefit of the doubt in the veteran's favor, service 
connection for residuals of a back injury is now warranted.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for residuals of a back 
injury is granted, subject to VA law and regulations 
governing the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


